 Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 1 of 48 PageID 1




              UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF FLORIDA

JAHMELA HEADLEY, DARIA TERRELLI                  CASE NO:
BRONSON THEODORE,
CHRISTY TURNQUIST
TORREY WHITE, on behalf of themselves and others
    Plaintiffs

      v.

BEACH HOUSE RECOVERY,
    Defendant.


              COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiffs, JAHMELA HEADLEY, DARIA TERRELLI,

BRONSON THEODORE, CHRISTY TURNQUIST AND TORREY WHITE by

and through the undersigned counsel and sues the Defendant, BEACH

HOUSE RECOVERY, INC., (hereinafter “BEACH HOUSE” “Defendant”) and

as follows:

                        JURISDICTION AND VENUE

1.    Jurisdiction is invoked pursuant to 29 U.S.C §1331, 29 U.S.C §1332, 29

U.S.C § 1343 and 29 U.S.C § 1367 in that this is a civil action arising under the

Civil Rights Act of 1866, 42 U.S.C. § 1981, as amended by the Civil Rights Act

of 1991 (“Section 1981”); Title VII, Civil Rights Act, 42 U.S.C. §§ 2000 et seq. as


                                       1
 Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 2 of 48 PageID 2




amended (“Title VII”), Fair Labor Standards Act of 1938, as amended by the

Equal Pay Act 29 U.S.C. §206 et seq., and the Florida Civil Rights Act of 1992,

F.S. 760.10.

2.    Venue lies pursuant to 28 U.S.C. §1391(b), as Plaintiffs’ claims arise out

of their employment relationship with the Defendant, in that a substantial

part of the events or motions giving rise to the claim occurred in this district

which is located in the United States District Court for the Southern District of

Florida, Palm Beach Division.

                                PARTIES

1.    Plaintiffs, Jahmela Headley, Daria Terrelli, Bronson Theodore, Christy

Turnquist and Torrey White all reside in Palm Beach County, Florida. At all

material times was employed with the Defendant within the meaning of

Section 1981, Title VII of the Civil Rights Act of 1964 and the Florida Civil

Rights Act.

2.    Beach House Recovery, Inc., Defendant, is a Florida Corporation and at

all relevant times doing business in the State of Florida, in this Judicial

District, with a physical address of 13321 US-1, Juno Beach, FL 33408. Beach

House provides substance abuse rehabilitation treatment for adults.



                                       2
 Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 3 of 48 PageID 3




                            GENERAL ALLEGATIONS

3.    At all times material, Defendant acted with malice and reckless

disregard for Plaintiffs’ federal and state protected rights.

4.    At all times material, the Plaintiffs were qualified to perform their job

duties within the expectations of their employer.

5.    Plaintiffs has retained the undersigned counsel to represent them in this

action and is obligated to pay them a reasonable fee for their services.

6.    Plaintiffs requests a jury trial for all issues so triable.

                    ADMINISTRATIVE PREREQUISITES

7.    Plaintiff Jahmela Headley (“Ms. Headley” or “Headley”) filed charges of

discrimination with the Equal Employment and Opportunity Commission

(“EEOC”) and the Florida Commission on Human Relations on (“FCHR”) on

July 24, 2019, Exhibit A.

8.    On March 17, 2021, EEOC issued a dismissal and Notice of Rights to Ms.

Headley. A copy of the Dismissal and Notice of Rights is attached. Exhibit B.

This Complaint has been filed within ninety (90) days of the receipt of the

Dismissal and Notice of Rights; therefore, has met all conditions precedent to

filing this Complaint.



                                         3
 Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 4 of 48 PageID 4




9.    Plaintiff Daria Terrelli (“Ms. Terrelli” or “Terrelli”) filed charges of

discrimination with the Equal Employment and Opportunity Commission

(“EEOC”) and the Florida Commission on Human Relations on (“FCHR”) on

July 22, 2019, Exhibit C.

10.   On March 17, 2021, EEOC issued a dismissal and Notice of Rights to Ms.

Terrelli. A copy of the Dismissal and Notice of Rights is attached. Exhibit D.

This Complaint has been filed within ninety (90) days of the receipt of the

Dismissal and Notice of Rights; therefore, has met all conditions precedent to

filing this Complaint.

11.   Plaintiff Bronson Theodore (“Mr. Theodore” or “Theodore”) filed

charges of discrimination with the Equal Employment and Opportunity

Commission (“EEOC”) and the Florida Commission on Human Relations on

(“FCHR”) on July 22, 2019, Exhibit E.

12.   On March 17, 2021, EEOC issued a dismissal and Notice of Rights to Mr.

Theodore. A copy of the Dismissal and Notice of Rights is attached. Exhibit F.

This Complaint has been filed within ninety (90) days of the receipt of the

Dismissal and Notice of Rights; therefore, has met all conditions precedent to

filing this Complaint.



                                       4
 Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 5 of 48 PageID 5




13.   Plaintiff Christy Turnquist (“Ms. Turnquist” or “Turnquist”) filed

charges of discrimination with the Equal Employment and Opportunity

Commission (“EEOC”) and the Florida Commission on Human Relations on

(“FCHR”) on July 23, 2019, Exhibit G.

14.   On March 19, 2021, EEOC issued a dismissal and Notice of Rights To

Ms. Turnquist. A copy of the Dismissal and Notice of Rights is attached.

Exhibit H. This Complaint has been filed within ninety (90) days of the

receipt of the Dismissal and Notice of Rights; therefore, has met all conditions

precedent to filing this Complaint.

15.   Plaintiff Torrey White, (“Mr. White” or “White”) filed charges of

discrimination with the Equal Employment and Opportunity Commission

(“EEOC”) and the Florida Commission on Human Relations on (“FCHR”) on

July 14, 2019, Exhibit I.

16.   On March 17, 2021, EEOC issued a dismissal and Notice of Rights to

Mr. White. A copy of the Dismissal and Notice of Rights is attached. Exhibit

J. This Complaint has been filed within ninety (90) days of the receipt of the

Dismissal and Notice of Rights; therefore, has met all conditions precedent to

filing this Complaint.



                                      5
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 6 of 48 PageID 6




17.   Plaintiffs have satisfied all conditions precedent, therefore jurisdiction

over this claim is appropriate pursuant to Chapter 760, Florida Statues, because

more than one-hundred and eight (180) days have passed since the filing of

this Charge.

                          FACTUAL ALLEGATIONS

18.   Plaintiffs Headley, Terrelli, Theodore, Turnquist and White are all

African American employees formerly employed with the Defendant.

                             JAHMELA HEADLEY

19.   Ms. Headley was hired as an employee by the Defendant on or around

November 2018.

20.   Ms. Headley was hired as a full-time employee as a Therapist.

21.   Ms. Headley worked on a full-time basis and typically worked forty (40)

or more hours each week.

22.   Ms. Headley’s immediate supervisor was Kristina Dygulski

(“Dygulski”) (Caucasian).

23.   Defendant employs more than fifty (50) employees within a seventy-five

(75) mile radius of the workplace.

24.   There were several therapists under the direct supervision of Dygulski.

Most the therapist were of Caucasian descent.
                                       6
 Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 7 of 48 PageID 7




25.   Ms. Headley’s work duties entailed meeting with clients assigned to her

caseload for individual sessions and meeting with their families in separate

sessions. After the completion of each of the sessions, Plaintiff Headley and

other therapists were required to produce computer generated clinical session

notes.

26.   Ms. Headley timely submitted her session notes as required by her work

duties.

27.   Ms. Headley, despite providing timely session note submissions, was

consistently placed on a companywide distributed “corrections list.”

28.   The corrections list was updated and disseminated on a daily basis

containing a list of names of employees failing to meet assignment thresholds.

29.   Ms. Headley was aware of Caucasian therapist who routinely failed to

submit their session notes, however, were never placed on the daily

“corrections list.”

30.   Ms. Headley also observed African American employees were

consistently placed on the corrections list despite performing their assigned

work duties, while Caucasian employees similarly situated actual failure to

comply was not acknowledged on the corrections list.



                                     7
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 8 of 48 PageID 8




31.   Ms. Headley also observed that she was assigned a heavier caseload

than her Caucasian counterparts.

32.   Ms. Headley complained about the inaccuracies of her placement on the

corrections list, and disproportionate workload compared to Caucasian

therapists.

33.   After Ms. Headley complained to her direct supervisor about the

disparate treatment regarding assignments and discipline, on or around

January 15, 2019, Ms. Headley received her first verbal warning from

Dygulski.

34.   Thereafter, Ms. Headley’s placement on the corrections list and her

workload increased, despite the timely and accurate performance of her work

duties.

35.   The increased workload in which Ms. Headley issue complaints about,

eventually lead to a few late submissions for clinical notes. However, again,

Caucasian workers regularly failed to timely submit clinical notes, despite

having lower caseloads, but were never disciplined.

36.   On or around early March 2019, Ms. Headley again addressed the

inaccuracies regarding the reporting of her performance on the corrections list

to her supervisor, despite continually observing the Caucasian therapists
                                     8
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 9 of 48 PageID 9




evade placement of the corrections list during this time who were failing to

meet the assignment thresholds.

37.   Ms. Headley also noticed, after her initial complaints about disparate

treatment, she was ostracized by management; the work environment became

tense and hostile; and her work product received considerable scrutiny from

management versus the Caucasian therapists who were not meeting daily

criteria for timely submissions.

38.   After Ms. Headley’s second complaint about disparate treatment, Ms.

Headley was then issued a written warning despite continual timely

submissions of assignments.

39.   Ms. Headley’s attempt to address the disparity in treatment was met

with ongoing retaliation by management who continued to falsely accuse her

of failing to perform work assignments.

40.   On or about March 12, 2019, after being summoned for another meeting

with management presumably about her work performance, was

constructively discharged from her employment with the Defendant after she

issued a resignation effective immediately.




                                     9
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 10 of 48 PageID 10




41.   Moreover, Ms. Headley also observed the disparate treatment of other

African American therapists, and employees in other roles who were

employed with the Defendant.

                               DARIA TERRELLI

42.   Plaintiff Ms. Terrelli was hired by the Defendant on or about June 2018.

43.   Ms. Terrelli was hired as a full-time employee as a Behavioral Health

Technician (BHT) .

44.   Ms. Terrelli worked on a full-time basis and typically worked forty (40)

or more hours each week.

45.   The immediate supervisor of Ms. Terrelli was Mirna Marcinia

(“Marcinia”) (Hispanic/Caucasian).

46.   There were several technicians under the direct supervision of Marcinia,

who were of Caucasian and Hispanic descent.

47.   Ms. Terrelli’s work duties entailed assisting residential clients with their

daily living needs. Her role also entailed a rotation among assigned locations

in order to equally apportion the workload among similarly situated

employees.




                                      10
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 11 of 48 PageID 11




48.   Ms. Terrelli excelled at her position as a BHT; she never received any

known disciplinary actions or negative reviews during the entirety of her

employment.

49.   Ms. Terrelli was routinely assigned, in her position as a BHT, to heavier

workloads than Caucasian BHTs. A high caseload entailed being assigned

single-handedly to monitor and provide for the needs of multiple clients,

which required regularly handling between 15-20 clients when the clinical

therapeutically acceptable ratio was 8:1, without the assistance of another

BHT, despite them being available to assist.

50.   Ms. Terrelli observed Caucasian and or Hispanic BHT’s assigned to

much lower client assignments, and if they were required to monitor high

client assignments, other BHT employees would assist them, versus Ms.

Terrelli and other African American BHT employees who were required to

manage the assignments without assistance.

51.   Ms. Terrelli’s position as a BHT was scheduled for rotation to varying

location assignments within the grounds of the Defendant in order to equalize

the assignments among the techs. Ms. Terrelli and the other African

Americans BHTs were not routinely rotated to location assignments with

lighter workloads by Marcinia and other members of management. Members
                                     11
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 12 of 48 PageID 12




of management would assign the Caucasian and Hispanic BHTs to the easier

assignments at those locations despite the requirement to rotate the BHT to

varying assignment locales.

52.   Ms. Terrelli also noted when African American workers complained

about the heavier workloads or lack of rotation they were targeted for

retaliation or terminated on pre-textual grounds.

53.   During periods of her employment Ms. Terrelli requested leave time to

attend to personal matters. Ms. Terrelli observed her requests for leave time,

despite having the required Paid Time Off (PTO) hours accrued to take leave

to be consistently denied, or severely scrutinized by Marcinia and

management. She also noticed the denial of leave and scrutiny only occurring

to herself and other African American employees.

54.   Ms. Terrelli observed the denial and scrutiny did not occur to Caucasian

BHT employees when they requested leave time.

55.   Despite the lack of rotation and the disproportionate number of clients

Ms. Terrelli excelled to the point she was offered a promotion to a Clinical

Behavioral Health Tech along with a Caucasian male counterpart.

56.   Ms. Terrelli began to assume the duties of the Clinical BHT along with

the Caucasian male counterpart.
                                     12
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 13 of 48 PageID 13




57.   Ms. Terrelli learned the Caucasian male immediately received a higher

pay rate than her, despite the promotion to the same position.

58.   When Ms. Terrelli complained about the disparity in pay along with the

heavier workloads, she was rebuffed by members of management. She was

initially told it was an oversight and she should expect the pay increase

during the next pay period.

59.   When the pay increase was not reflected in her wages, Ms. Terrelli again

inquired to management.

60.   After Ms. Terrelli complained about the disparity in wages management

along with complaints of disparate treatment, the Defendant began to closely

monitor Ms. Terrelli.

61.   Ms. Terrelli noticed the patterned of targeting directed towards other

African Americans after complaints of disparate treatment.

62.   On or about March 26, 2019, inexplicably, Ms. Terrelli was summoned

from her duties and escorted from the property of the Defendant and was

terminated without notice.

                             BRONSON THEODORE

63.   Mr. Theodore was hired by the Defendant on or about October 2016.



                                     13
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 14 of 48 PageID 14




64.   Mr. Theodore was initially hired as a full-time employee as a Behavioral

Health Technician (BHT).

65.   At some point during his employment in 2017 he was offered and

accepted the position of Intake Coordinator.

66.   Mr. Theodore during this period worked on a full-time basis and

typically worked forty (40) or more hours each week.

67.   The immediate supervisor of Mr. Theodore was Mirna Marcinia

(“Marcinia”) (Hispanic/Caucasian).

68.   There were several technicians under the direct supervision of Marcinia,

who were of Caucasian and Hispanic descent.

69.   Mr. Theodore’s work duties as a BHT entailed assisting residential

clients with their daily living needs. His role also entailed a rotation among

assigned locations in order to equally apportion the workload among

similarly situated employees.

70.   Mr. Theodore also excelled at his position as a BHT, to the point that in

March 2017, he was offered the position of an Intake Coordinator. The

position included a modest hourly pay increase with different job duties than

that of a BHT. In this role, Mr. Theodore was required to meet with and

perform intake duties for clients newly admitted to the facility.
                                     14
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 15 of 48 PageID 15




71.   Despite the promotion to Intake Coordinator, Mr. Theodore was still

expected by management to perform the duties of a BHT in addition his new

position.

72.   Mr. Theodore complained to Marcinia, his immediate supervisor

regarding the workload. He specifically complained of being routinely

assigned to heavier workloads than Caucasian or Hispanic BHTs.

73.   The disproportionate work assignments continued despite the

complaints of Mr. Theodore; and after being ignored by management, Mr.

Theodore voluntarily relinquished the role of Intake Coordinator and solely

assumed the role of a BHT. Mr. Theodore also requested an assignment to a

“per diem” worker after he stepped down from the role of Intake

Coordinator, thereby reducing his employment from full-time to part time.

74.   As a per diem worker, Mr. Theodore, if summoned to work for the day

could decide if he wanted to accept the shift, as he was not assigned to a

designated work schedule.

75.   After Mr. Theodore returned to his position as a BHT, he continued to

be assigned to high client monitoring ratio. The monitoring entailed being

assigned single-handedly to monitor and provide for the needs of multiple

clients, regularly handling between 15-20 clients when the clinical
                                     15
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 16 of 48 PageID 16




therapeutically acceptable ratio should be 8:1, without the assistance of

another BHT, despite them being available to assist.

76.   Mr. Theodore observed Caucasian and or Hispanic BHT’s assigned to

much lower client ratios; and if they were required to monitor high client

assignments, other BHT employees would be reassigned assist them, as

opposed to Mr. Theodore and other African American BHT employees who

were required to manage the assignments without assistance.

77.   Mr. Theodore’s position as a BHT is scheduled for rotation to varying

location assignments within the grounds of the Defendant in order to equalize

the assignments among the techs. Mr. Theodore and the other African

Americans BHTs were not routinely rotated to location assignments with

lighter workloads by Marcinia and other members of management. Members

of management would assign the Caucasian or Hispanic BHTs to the easier

assignments at those locations despite the requirement to rotate the BHT to

varying assignment locales.

78.   Mr. Theodore also noted when he or other African American workers

complained about the heavier workloads or lack of rotation they were

targeted for closer scrutiny, retaliation or terminated on pre-textual grounds.



                                     16
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 17 of 48 PageID 17




79.   During periods of his employment, Mr. Theodore requested leave time

to attend to personal matters. Mr. Theodore observed his requests for leave

time, despite having the required Paid Time Off (PTO) hours accrued to take

leave was consistently denied, or severely scrutinized by Marcinia and

management. He also noticed the denial of leave and scrutiny only occurring

to African American employees.

80.   Mr. Theodore observed the denial and scrutiny did not occur to

Caucasian or Hispanic BHT employees when they requested leave time.

81.   Mr. Theodore was frequently disciplined and threatened with

termination for requesting PTO leave requests to attend to the emergency

medical needs of his father. Mr. Theodore would appropriately notify

management and/or provide documentation of any tardiness. Mr. Theodore

was still disciplined despite appropriate notification to management,

however, Mr. Theodore observed Caucasian or Hispanic workers were not

disciplined for similar acts.

82.   Despite Mr. Theodore’s complaints, the disparate workloads and

disparate treatment continued by Marcinia and management.

83.   Mr. Theodore was routinely requested to engage in assignments

violative of company rules and therapeutic norms on multiple occasions by
                                    17
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 18 of 48 PageID 18




Marcinia which would be a terminable offense if he engaged in the requests.

Mr. Theodore viewed this as a targeted form of retaliation in order to form the

basis to terminate his employment after his complaints of disparate treatment

due to race.

84.   On March 22, 2019 after being targeted by management, Mr. Theodore

was constructively discharged when he issued an immediate resignation.

                           CHRISTY TURNQUIST

85.   Ms. Turnquist was hired as a full-time employee by the Defendant as a

Therapist.

86.   Ms. Turnquist worked on a full-time basis and typically worked forty

(40) or more hours each week.

87.   Ms. Turnquist’ s immediate supervisor was Anna Ciulla (“Ciulla”)

(Caucasian).

88.   Defendant employs more than fifty (50) employees within a seventy-five

(75) mile radius of the workplace.

89.   There were several therapists under the direct supervision of Ciulla.

Most the therapist were of Caucasian descent.

90.   Ms. Turnquist’ s work duties entailed meeting with clients assigned to

her caseload for individual sessions and meeting with their families in
                                     18
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 19 of 48 PageID 19




separate sessions. After the completion of each of the sessions, Ms. Turnquist

and other therapists were required to produce computer generated clinical

session notes.

91.   Ms. Turnquist timely submitted her session notes as required by her

work duties.

92.   Ms. Turnquist, despite providing timely clinical note submissions, was

consistently placed on a companywide distributed “corrections list.”

93.   The corrections list was updated and disseminated on a daily basis

containing a list of names of employees failing to meet assignment thresholds.

94.   Ms. Turnquist was aware of similarly situated Caucasian therapists who

routinely failed to submit their daily session notes, however, were never

placed on the daily “corrections list.”

95.   Ms. Turnquist also observed African American employees consistently

assigned to the corrections list despite performing their assigned work duties,

while Caucasian therapists actual failure to comply was not acknowledged on

the corrections list.

96.   Ms. Turnquist also observed that she was assigned a heavier caseload

than her Caucasian counterparts.



                                      19
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 20 of 48 PageID 20




97.   Ms. Turnquist complained about the inaccuracies of her placement on

the corrections list, and disproportionate workload compared to Caucasian

therapists.

98.   After Ms. Turnquist complained to management, she was targeted for

closer scrutiny and retaliation. Ms. Turnquist work product was now being

labeled as too detailed after being informed her notes lacked detail.

99.   Ms. Turnquist’ s placement on the corrections list and her workload

increased, despite the timely and accurate performance of her work duties.

100. Ms. Turnquist, while still being placed inaccurately on the corrections

list, also begin to receive counseling and corrective actions.

101. On around March 2019, Ms. Turnquist continued to address the

inaccuracies regarding the reporting of her performance on the corrections list

to management, despite continually observing the Caucasian therapists evade

placement of the corrections list during this time who were failing to meet the

assignment thresholds.

102. Ms. Turnquist’ s attempt to address the disparity in treatment was met

with ongoing retaliation by management who continued to falsely accuse her

of failing to perform work assignments.



                                      20
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 21 of 48 PageID 21




103. On or about March 26, 2019, after being summoned for another meeting

with management, presumably about her work performance, Ms. Turnquist

was voluntarily terminated from her employment.

104. Moreover, Ms. Turnquist also observed the disparate treatment of other

African American therapists, and employees in other roles who were

employed with the Defendant.

                                TORREY WHITE

105. Mr. White was hired as an employee for the Defendant on or around

October 2018.

106. Mr. White was hired as a full-time employee as a Case Manager.

107. Mr. White worked on a full-time basis and typically worked forty (40) or

more hours each week.

108. The immediate supervisor of Mr. White was Brendan Chew (“Chew”)

(Caucasian).

109. There were several case managers under the direct supervision of Chew.

110. Mr. White’s work duties as a Case Manager entailed assisting residential

clients with their daily living needs.




                                         21
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 22 of 48 PageID 22




111. Mr. White noticed, soon after his employment, disparate treatment and

differing conditions of employment for himself as an African American as

opposed to the Caucasian and Hispanic employees of the Defendant.

112. Mr. White received limited training by Chew after he assumed the role

of case manager. The majority of his training was subsumed by other case

managers rather than his direct supervisor Chew. The semblance of training

received was inadequate and lacked the thoroughness of formal training.

113. While assisting a client, Mr. White inadvertently failed to complete the

discharge documents for a client because of his inadequate training for the

position. Mr. White was immediately issued a disciplinary warning without

being able to explain the omission was due to lack of training.

114. Mr. White observed Caucasian and or Hispanic case managers, who had

more extensive training, inaccurately complete or haphazardly omit

documents during client interactions. Management was aware of the errors;

however, those employees were not disciplined.

115. Mr. White was falsely accused of the loss of a company cell phone. Mr.

White, despite not being responsible for the loss of the phone, was required to

personally reimburse the Defendant the cost of the lost property. Further, he

was verbally berated by management and issued a disciplinary warning,
                                     22
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 23 of 48 PageID 23




despite denying any connection with the incident. However, on or around the

same time, a Caucasian female employee was identifiably responsible for the

loss of the company cell phone and no financial reimbursement was required

of her and neither was she verbally berated or issued a disciplinary warning.

116. Mr. White was routinely assigned to heavier workloads than Caucasian

or Hispanic case managers. Mr. White, in addition to performing the role of

Case Manager, was often assigned to perform transportation duties, and BHT

duties, while he observed Caucasian or Hispanic employees being assigned to

singular lighter duties.

117. Mr. White complained to Chew, his immediate supervisor, regarding

the disproportionate workload, and inadequate training being violative of

company policy and potentially posing a safety risks to clients.

118. Mr. White was candid with management regarding his overall

treatment being attributable to his race.

119. A specific request from management was directed towards Mr. White to

engage in yet another duty, while he was already overburdened with multiple

assignments. Mr. White’s inability to assume another duty after the request,

was met an involuntary termination by the Defendant on April 8, 2019.



                                      23
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 24 of 48 PageID 24




                                     COUNT I

                   TITLE VII – RACE DISCRIMINATION

120. Plaintiffs, re-alleges and adopts as set forth herein, each and every

allegation contained in the previous paragraphs in this Complaint.

121. Plaintiffs are members of a protected class under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e, et seq. as amended by the Civil Rights Act

of 1991 (Title VII).

122. Plaintiffs were employees, and the Defendant was their employer

covered by and within the meaning of Title VII.

123. By the conduct described above, Defendant has engaged in unlawful

employment practices and discriminated against the Plaintiffs because of their

race, in violation of Title VII.

124. The aforementioned acts of race discrimination constitute a violation of

Title VII of the Civil Rights Act, as amended for which the Defendant is liable.

125. Defendant’s unlawful discriminatory employment practices toward the

Plaintiffs were intentional.

126. Defendant’s unlawful and discriminatory employment practices were

done with malice or reckless indifference to protected rights of the Plaintiffs.



                                      24
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 25 of 48 PageID 25




127. As a result of the Defendant’s unlaw discrimination, Plaintiffs have

suffered and continue to suffer damages.

128. To remedy the violations of the rights of Plaintiffs secured by Title VII,

Plaintiffs requests that the Court award them the relief prayed for below.

                                   COUNT II

         TITLE VII – RACE DISCRIMINATION – (RETALIATION)

129. Plaintiffs re-alleges and adopts as set forth herein, each and every

allegation contained in the previous paragraphs in this Complaint.

130. Plaintiffs are members of a protected class under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §2000e, et seq. as amended by the Civil Rights Act

of 1991 (Title VII).

131. Plaintiffs were employees, and the Defendant was their employer

covered by and within the meaning of Title VII.

132. Plaintiffs suffered an adverse employment action for engaging in

protected activity under Title VII. Specifically, Plaintiffs were retaliated

against by Defendant when they complained about disparate treatment.

133. Plaintiffs suffered continued adverse employment actions and were

retaliated against by Defendant, after Plaintiffs continued to complain about

disparate treatment.

                                      25
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 26 of 48 PageID 26




134. The above-described acts of retaliation constitutes a violation of Title

VII.

135. Defendant’s unlawful and retaliatory employment practices toward

Plaintiffs were intentional.

136. Defendant’s unlawful and retaliatory reemployment practices were

done with malice or with reckless indifference to the federal protected right of

the Plaintiffs.

137. As a result of Defendant’s unlawful discrimination, Plaintiffs have

suffered and continue to suffer damages.

138. To remedy the violations of the rights of Plaintiffs secured by Title VII,

Plaintiffs requests that the Court award them the relief prayed for below.

                                  COUNT III

              FLORIDA CIVIL RIGHTS ACT OF 1992 – (RACE)

139. Plaintiffs re-alleges and adopts as set forth herein, each and every

allegation contained in the previous paragraphs in this Complaint.

140. Plaintiffs are members of a protected class under Florida Civil Rights

Act, Chapter 760, Florida Statutes (“FCRA”).




                                     26
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 27 of 48 PageID 27




141. Plaintiffs were employees, and the Defendant was their employer

covered by and within the meaning of the Florida Civil Rights Statute of the

FCRA.

142. As Plaintiffs’ employer, Defendants had a duty to refrain from

discrimination against the Plaintiffs on the basis of race.

143. Defendant, by the conduct described above, engaged in unlawful

practices and discriminated against the Plaintiffs because of their race.

144. Defendant’s retaliation, disparate treatment and subsequent termination

of the Plaintiffs’ employment as described above, were based on their race.

145. Defendant treated Caucasian and Hispanic employees more favorably

than Plaintiffs in the terms, conditions and or/benefits of employment.

146. The actions of the Defendant were intentional and in deliberate

disregard of the rights of the Plaintiffs.

147. As a result of Defendant’s unlawful discrimination, Plaintiffs have

suffered and continue to suffer damages.

148. To remedy the violations of the rights of Plaintiffs secured by Florida

Civil Rights Act, Plaintiffs requests that the Court award them the relief

prayed for below.



                                       27
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 28 of 48 PageID 28




                                  COUNT IV

     FLORIDA CIVIL RIGHTS ACT OF 1992 – (RETALIATION-RACE)

149. Plaintiffs re-alleges and adopts as set forth herein, each and every

allegation contained in the previous paragraphs in this Complaint.

150. Plaintiffs are members of a protected class under Florida Civil Rights

Act, Chapter 760, Florida Statutes (“FCRA).

151. Plaintiffs were employees, and the Defendant was their employer

covered by and within the meaning of the Florida Civil Rights Act.

152. Plaintiffs engaged in protected activity by opposing employment

practices made unlawful by the Florida Civil Rights Act. Plaintiffs were

retaliated against by Defendant for their complaints about disparate

treatment.

153. The adverse employment action suffered by Plaintiffs by the actions of

Defendant is causally connected to their complaints of disparate treatment.

154. The aforementioned conduct by Defendant constitutes retaliation by

Defendant in violation of the Florida Civil Rights Act.

155. Defendant’s unlawful and discriminatory employment practices were

done with malice or with reckless indifference to the state-protected rights of

Plaintiffs.

                                     28
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 29 of 48 PageID 29




156. As a result of Defendant’s unlawful retaliation, Plaintiffs have suffered

and continue to suffer damages.

157. To remedy the violations of the rights of Plaintiffs secured by Florida

Civil Rights Act, Plaintiffs requests that the Court award them the relief

prayed for below.

                                  COUNT V

                                42 U.S.C. §1981

158. Plaintiffs re-alleges and adopts as set forth herein, the paragraphs in

each and every allegation contained in this Complaint.

159. Plaintiffs are members of a protected class afforded to them by the Civil

Rights Act 1866, 42 U.S.C. §1981, as amended by the Civil Rights Act of 1991.

160. By the conduct described above, the Defendant, a private employer,

deprived the Plaintiffs of the same rights as enjoyed by white citizens to the

creation, performance and all benefits and privileges, of their contractual

employment relationship in violation of 42 U.S.C. §1981.

161. As a result of Defendant’s discrimination in violation of Section 1981,

the Plaintiffs was denied employment opportunities providing substantial

compensation and benefits.

162. The actions of the Defendant were intentional and deliberate.

                                     29
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 30 of 48 PageID 30




163. Defendant’s unlawful and discriminatory employment practices were

done with malice or with reckless indifference to the federally protected rights

of Plaintiffs.

164. As a result of Defendant’s discriminatory practices, Plaintiffs have

suffered and continue to suffer damages.

165. To remedy the violations of the rights of Plaintiffs secured by Section

1981, Plaintiffs requests that the Court award them the relief prayed for

below.

                                 COUNT VII

                               EQUAL PAY ACT

(The Fair Labor Standards Act of 1938, as amended by the Equal Pay Act

                           29 U.S.C. §206 et seq.)

166. Plaintiff, DARIA TERRELLI, re-alleges and adopts as set forth herein,

the allegations in paragraphs forty-three (43) through sixty-two (62).

167. The Defendant has discriminated against Plaintiff Terrelli in violation of

the Fair Labor Standards Act of 1938, as amended by the Equal Pay Act 29

U.S.C. §206 et seq. (“EPA”).

168. The Defendant paid the Plaintiff Terrelli less than a similarly situated

male employee performing equal work on jobs the performance of which

                                     30
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 31 of 48 PageID 31




require equal skill, effort, responsibility and which are performed under

similar working conditions.

169. The difference in pay to the similarly situated male is not attributable to

seniority, merit or incentive system or any other factor other than sex, but was

because of gender.

170. The Defendant perpetuated gender-based wage discrimination in

violation of the EPA.

171. The foregoing constitutes a willful violation of the EPA within the

meaning of 29 U.S.C. §255(a). The three-year statute of limitations applies to

the Defendant’s violations because the Defendant’s violations were willful.

172. As a result of the gender based discriminatory policies and or practices

of the Defendant Plaintiff Terrelli has suffered damages in including, but not

limited to

173. To remedy the violations of the rights of Plaintiff Terrelli secured by the

   EPA, Plaintiff Terrelli requests that the Court award her the relief prayed

   for below.

                           PRAYER FOR RELIEF

      WHEREFORE, for the foregoing reasons, the Plaintiffs demands

judgment against Defendant and prays for the following relief:
                                     31
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 32 of 48 PageID 32




     A.    Award the Plaintiffs back pay and benefits;

     B.    Prejudgment interest on back pay and benefits;

     C.    Front pay and benefits;

     D.    Liquidated damages;

     E.    Compensatory damages for mental anguish, emotional pain and

           suffering, inconvenience, loss of enjoyment of life and humiliation;

     F.    Punitive damages;

     G.    Attorneys’ fees and costs;

     H.    Injunctive Relief; and

     I.    Award Plaintiffs all other relief as the Court deems appropriate.

                       DEMAND FOR JURY TRIAL

     Plaintiffs, demand a trial by jury on all issues so triable.

                                                                          .
Date: June 15, 2021                  By: /s/Octavia Brown
                                     Octavia Brown, Esq.,
                                     Florida Bar Number: 0011778
                                     Octavia.brown@community-lawyer.com
                                     Community Law, PLLC
                                     3104 N. Armenia Avenue, STE 2
                                     Tampa, Florida 33607
                                     PH: (813) 822-3522
                                     FAX: (863) 250-8228
                                     Trial Attorneys for Plaintiffs



                                      32
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 EXHIBIT "A"48 PageID 33
                                                     Page 33 of
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 34 of 48 PageID 34
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 35 of 48 PageID 35
                                                                         EXHIBI
            Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 36EXHIBIT "B" 36
                                                                        of 48 PageID
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Jahmela Headley                                                               From:    Miami District Office
        441 N.W 36th Avenue                                                                    Miami Tower, 100 S E 2nd Street
        Deerfield Beach, FL 33442                                                              Suite 1500
                                                                                               Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05529                                          Investigator                                                  (786) 648-5824
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                        On behalf of the Commission




 Enclosures(s)                                                          Paul V. Valenti                                      (Date Issued)
                                                                        District Director

 cc:
               Gunster Yoakley And Stewart, P.A.                                      Community Law, LLC.
               Holly L. Grffin, Esq.                                                  Octavia O. Brown, Esq.
               777 South Flagler Dr. Suite 500E                                       122 E Main street # 233
               West Palm Beach, FL 33401                                              Lakeland, FL 33801
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 37EXHIBIT "C" 37
                                                            of 48 PageID
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 38 of 48 PageID 38
            Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 39 EXHIBIT "D"EXHI
                                                                         of 48 PageID 39
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Daria Terrelli                                                                 From:   Miami District Office
        c/o Octavia, Brown, Esq.                                                               Miami Tower, 100 S E 2nd Street
        Community Law, LLC.                                                                    Suite 1500
        122 E Main Street #233                                                                 Miami, FL 33131
        Lakeland, FL 33801

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                            Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05527                                          Investigator                                                   (786) 648-5824
                                                                                    (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                          On behalf of the Commission


                                                                                                                             03/17/2021

 Enclosures(s)                                                     For:   Paul V. Valenti,                                    (Date Issued)
                                                                          District Director

 cc:          Gunster, Yoakley And Stewart, P.A.
              Holly L. Griffin, Esq.
              777 South Flagler Dr. Suite 500E
              West Palm Beach, FL 33401
                                                                 EXHIBIT
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 40 of 48 PageID"E"
                                                                          40
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 41 of 48 PageID 41
            Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 42 ofEXHIBIT F 42
                                                                            48 PageID
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Bronson Theodore                                                                From:    Miami District Office
        126 Bilbao Street                                                                        Miami Tower, 100 S E 2nd Street
        Royal Palm Beach, FL 33411                                                               Suite 1500
                                                                                                 Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                              Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05526                                          Investigator                                                     (786) 648-5824
                                                                                      (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                            On behalf of the Commission


                                                                                                                               03/17/2021
 Enclosures(s)                                                         For: Paul V. Valenti,                                    (Date Issued)
                                                                           District Director

 cc:
              Gunster Yoakley And Stwart, P.A.                                          Community Law
              Holly L. Griffin, Esq.                                                    Octavia O. Brown, Esq.
              777 South Flagler Dr. Suite 500E                                          122 E Main Street # 223
              West Palm Beach, FL 33401                                                 Lakeland, FL 33801
                                                              EXHIBIT "G"EX
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 43 of 48 PageID 43
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 44 of 48 PageID 44
                                                                EXHIBIT "H"
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 45 of 48 PageID 45
                                                              EXHIBIT "I"
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 46 of 48 PageID 46
Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 47 of 48 PageID 47
            Case 6:21-cv-01025-PGB-GJK Document 1 Filed 06/15/21 Page 48EXHIBIT "J" 48
                                                                        of 48 PageID
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Torrey White                                                                  From:    Miami District Office
        3603 Alder Drive Unit #A3                                                              Miami Tower, 100 S E 2nd Street
        West Palm Beach, FL 33417                                                              Suite 1500
                                                                                               Miami, FL 33131




                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Frank C. Hernandez,
 510-2019-05532                                          Investigator                                                  (786) 648-5824
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

        X         More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
        X         The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
                  The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission


                                                                                                                           03/17/2021
 Enclosures(s)                                                    For:   Paul V. Valenti,                                    (Date Issued)
                                                                         District Director

 cc:          Gunster Yoakley And Stewart, P.A.                                       Community Law, LLC.
              Holly L. Griffin, Esq.                                                  Octavia O. Brown, Esq.
              777 South Flagler Dr Suite 500E                                         122 E Main Street # 233
              West Palm Beach, FL 33401                                               Lakeland, FL 33801
